Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in the Registration Statements on Form S-8 (Nos. 333-23853, 333-57602, 333-108489, 333-135156, 333-149954 and 333-158374) of our reports dated August 29, 2011, relating to the consolidated financial statements of Patriot Scientific Corporation and subsidiaries appearing in this Annual Report on Form 10-K of Patriot Scientific Corporation for the year ended May 31, 2011. /s/ KMJ Corbin & Company LLP Costa Mesa, California August 29, 2011
